DETAILED ACTION Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is in response to an Amendment dated May 5, 2022.  Claims 9 is amended.  Claims 5 and 7-8 are canceled.  Claims 1-4, 6 and 9-16 are pending.  All pending claims are examined.


Response to Arguments
Art Rejection
Applicant’s arguments are persuasive and in light of amendments to claims, the art rejection is withdrawn.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4, 6 and 9-16 of the instant application substantially recites the limitations of claims 1-2, 6-7 and 9-10 of Application No.16668687, filed 10/30/2019.  Claims 1-4, 6 and 9-16 are rejected on the ground of nonstatutory double patenting over claims 1-2, 6-7 and 9-10 of Application No.16668687, filed 10/30/2019.  .
The subject matter claimed in the instant application is fully disclosed in the conflicting application, since the referenced conflicting application and the instant application are claiming common subject matter, as follows related sections are shown in bold): 
For illustration purposes, the Instant application recites 
“receiving, at an authentication server, an identity authentication request from a merchant server responsive to an initiated request for electronic payment from a payor account to a payee account, wherein said identity authentication request for electronic payment is initiated within a network communication session between a client terminal and the[[a]] merchant server, the authentication server separate from the merchant server and the client terminal;
receiving, at the authentication server, information identifying the payor account, the payee account and a payment amount corresponding to the initiated request for 
receiving, at the authentication server, from the merchant server, one or more network session data parameters corresponding to the network communication session, wherein the one or more network session data parameters includes a session ID specific to the network communication session;

and the other application recites the steps of the method in which the
receiving, at a trusted intermediary server, from a merchant server, (1) a name associated with a purchaser identified for the purpose of a network based electronic payment transaction, and (ii) a payment card number corresponding to a payment card presented by the purchaser to a client terminal of a merchant associated with the merchant server for the purpose of the network based electronic payment transaction, wherein the trusted intermediary server is separate from a payment network;
retrieving, by the trusted intermediary server, from a database located within an issuer network associated with the received payment card number, a unique registrant ID associated with the received payment card number, wherein the unique registrant ID correlates to an identity data record in an identity verification server, wherein the unique registrant ID is specific to an individual associated with the received payment card number;
transmitting, by the trusted intermediary server, the unique registrant ID to the identity verification server; in response to transmitting the unique registrant ID to the identity verification server, receiving, by the trusted intermediary server, from the identity verification server, the identity data record, the identity data record including a payment card holder name of the individual,
extracting, by the trusted intermediary server, the payment card holder name from said identity data record;
.” 
Although the claims at issue are not identical, they are not patentably distinct from each other because both cases deal with identity authentication of transacting parties.
It would have been obvious to one skilled in the art to modify the conflicting application thought an intermediary as part of the verification process by authenticating the identities of the transaction parties based on an evaluation of predefined criteria so as to minimize the potential for fraudulent authorization of transaction requests.
This suggests common subject matter.
Instant Application 
16668687
1. (Previously Presented) A computer-implemented method for providing identity authentication in connection with submission of payment account information for network based electronic payment transaction(s), the method comprising:

receiving, at an authentication server, an identity authentication request from a merchant server responsive to an initiated request for electronic payment from a payor account to a payee account, wherein said identity authentication request for electronic payment is initiated within a network communication session between a client terminal and the[[a]] merchant server, the authentication server separate from the merchant server and the client terminal;

receiving, at the authentication server, information identifying the payor account, the payee account and a payment amount corresponding to the initiated request for 

receiving, at the authentication server, from the merchant server, one or more network session data parameters corresponding to the network communication session, wherein the one or more network session data parameters includes a session ID specific to the network communication session;

generating, by the authentication server, an authentication data record, the authentication data record including the received one or more network session data parameters;

transmitting, by the authentication server, the generated authentication data record for storage on a remote terminal device, wherein said remote terminal device is identified based on information identifying a registered terminal device or a registered instance of a payment software application associated with the identified payor account;

retrieving, by the authentication server, from the client terminal, the one ore more data records including the session ID specific to the network communication session:

comparing, by the authentication server, at least the session ID from the one or more data records retrieved from the client terminal against the session ID from the generated authentication data record; and responsive to a match between the one or more data records retrieved from the client terminal against the generated authentication data record, generating, by the authentication server, an identity confirmation decision for transmission to the merchant server from which the identity authentication request is received.

2. (Previously Presented) The method of claim 1, wherein the merchant server from which the identity authentication request is received is configured to respond to receiving the identity confirmation decision by authorizing the electronic payment of the payment amount from the payor account.

3. (Previously Presented) The method of claim 1, wherein the one or more network session data parameters further comprise one or more of: a unique ID associated with the client terminal, a unique ID associated with an instance of the payment software application implemented in the client terminal, a unique merchant ID associated with a merchant to whom the payment is intended to be made, 
wherein comparing at least the session ID from the one or more data records retrieved from the client terminal against the session ID from the generated authentication data record includes comparing the one or more data records retrieved from the client terminal against each of the one or more network session data parameters from the generated authentication data record.

4, (Previously Presented) The method of claim 1, wherein generating the authentication data record includes applying one or more of: a hashing function, an encryption function or a transformative function to the received one or more network session data parameters.

5. (Cancelled).

6. (Previously Presented) The method of claim 1, wherein the one or more data records associated with the electronic payment transactions involving the client terminal are retrieved from a secure memory location associated with, controlled by or accessible by an instance of the payment application software that is implemented within the client terminal.

7.—8. (Cancelled).

9. (Currently Amended) A system for identity authentication in connection with submission of payment account information for network based electronic payment transaction(s), the system comprising:
an authentication server comprising at least one processor and memory, and configured to:
receive an identity authentication request from a merchant server responsive to an initiated request for electronic payment from a payor account to a payee account, wherein said request for electronic payment is initiated within a network communication session between a client terminal and the{[a]] merchant server;
receive information identifying the payor account, the payee account and a payment amount corresponding to the request for initiation of the electronic payment;

receive, from the merchant server and separate from the identity authentication request, one or more network session data parameters corresponding to the network communication session, wherein the one or more network session parameters includes a session ID specific to the network communication session;
generate an authentication data record including the received one or more network session data parameters;

transmit the generated authentication data record for storage on a remote terminal device, wherein said remote terminal device is identified based on information identifying a registered terminal device or a registered instance of a payment software application associated with the identified payor account;

retrieve, from the client terminal, one or more data records associated with electronic payment transactions involving the client terminal, the one or more data records including the session ID specific to the network communication session;
compare at least the session ID from the one or more data records retrieved from the client terminal against the session ID from the generated authentication data record; and

responsive to a match between the one or more data records retrieved from the client terminal against the generated authentication data record, generate an identity confirmation decision for transmission to the merchant server from which the identity authentication request is received.

10. (Previously Presented) The system of claim 9, wherein the merchant server from which the identity authentication request is received is configured to respond to receiving the identity confirmation decision by authorizing the electronic payment of the payment amount from the payor account.

11. (Previously Presented) The system of claim 9, wherein the one or more network session data parameters further comprise one or more of: a unique ID associated with the client terminal, a unique ID associated with an instance of the payment software application implemented in the client terminal, a unique merchant ID associated with a merchant to whom the payment is intended to be made, and
wherein the authentication server is configured to further compare one or more of: the unique ID associated with the client terminal, the unique ID associated with the instance of the payment software application implemented in the client terminal, the unique merchant ID associated with the merchant to whom the payment is intended to be made, and/or the date stamp or time stamp from the one or more data records against the one or more of: the unique ID associated with the client terminal, the unique ID associated with the instance of the payment software application implemented in the client terminal, the unique merchant ID associated with the merchant to whom the payment is intended to be made, and/or the date stamp or time stamp from the generated authentication data record.

12. (Previously Presented) The system of claim 9, wherein the authentication server is configured, in connection with generating the authentication data record, to apply one or more 
of: a hashing function, an encryption function or a transformative function to the received one or more network session data parameters.

13. (Previously Presented) The system of claim 9, wherein the authentication server is configured to transmit the authentication data record for storage within a secure memory location associated with, controlled by or accessible by an instance of the payment application software that is implemented within the remote terminal device.

14. (Previously Presented) The system of claim 9, wherein the authentication server is configured such that one or more data records associated with the electronic payment transactions involving the client terminal are retrieved from a secure memory location associated with, controlled by or accessible by an instance of the payment application software that is implemented within the client terminal.

15. (Previously Presented) The system of claim 9, wherein the authentication server is configured, responsive to a determination that the session ID from the one or more data records retrieved from the client terminal does [[do]]
 not match the session ID from the generated authentication data record, to generate an identity denial decision for transmission to the server from which the identity authentication request is received.

16. (Previously Presented) The system of claim 15, wherein the server from which the identity authentication request is received is configured to respond to receiving the identity denial decision by refusing to authorize the electronic payment of the payment amount from the payor account.
. (Currently Amended) A method for authenticating an identity of a purchaser in connection with submission of payment account information by the purchaser for the purpose of a network based electronic payment transaction, the method comprising:

receiving, at a trusted intermediary server, from a merchant server, (1) a name associated with a purchaser identified for the purpose of a network based electronic payment transaction, and (ii) a payment card number corresponding to a payment card presented by the purchaser to a client terminal of a merchant associated with the merchant server for the purpose of the network based electronic payment transaction, wherein the trusted intermediary server is separate from a payment network;

retrieving, by the trusted intermediary server, from a database located within an issuer network associated with the received payment card number, a unique registrant ID associated with the received payment card number, wherein the unique registrant ID correlates to an identity data record in an identity verification server, wherein the unique registrant ID is specific to an individual associated with the received payment card number;
transmitting, by the trusted intermediary server, the unique registrant ID to the identity verification server;
in response to transmitting the unique registrant ID to the identity verification server, receiving, by the trusted intermediary server, from the identity verification server, the identity data record, the identity data record including a payment card holder name of the individual,
extracting, by the trusted intermediary server, the payment card holder name from said identity data record;
comparing, by the trusted intermediary server, the payment card holder name extracted from the retrieved identity data record with the name associated with the purchaser received from the merchant server; and a match between the payment card holder name extracted from the retrieved identity data record and the name associated with the purchaser received from the merchant server, generating, by the trusted intermediary server, a positive identity authentication decision and transmitting said positive identity authentication decision to the merchant server.

2. (Previously Presented) The method as claimed in claim 1, wherein the merchant server is configured to respond to receiving the positive identity authentication decision from the trusted intermediary server by authorizing the electronic payment transaction based on the payment card number.

3.—5. (Cancelled).

6. (Currently Amended) A system for authenticating an identity of a purchaser in connection with submission of payment account information by the purchaser for the purpose of a network based electronic payment transaction, the system comprising:

a trusted intermediary server having at least one processor configured to:

receive, from a merchant server, (1) a name associated with a purchaser identified for the purpose of a network based electronic payment transaction, and (ii) a payment card number corresponding to a payment card presented by the purchaser to a client terminal of a merchant associated with the merchant server for the purpose of the network based electronic payment transaction, wherein the trusted intermediary server is separate from a payment network;

retrieve, from a database[[.]], a unique registrant ID associated with the received payment card number, wherein the unique registrant ID correlates to [[a]] an identity data record at an identity verification server, wherein the unique registrant ID is specific to an individual associated with the received payment card number;
transmit the unique registrant ID to the identity verification server;
responsive to the transmittal of the unique registrant ID to the identity verification server, receive, from the identity verification server, the identity data record based on the unique registrant ID, the identity data record including a payment card holder name of the individual;
compare the payment card holder name from the retrieved identity data record with the name associated with the purchaser received from the merchant server; and responsive to a match between the payment card holder name from the retrieved identity data record and the name associated with the purchaser received from the merchant server, generate a positive identity authentication decision and transmit said positive identity authentication decision to the merchant server.

7. (Previously Presented) The system as claimed in claim 6, wherein the merchant server is configured to respond to receiving the positive identity authentication decision from the trusted intermediary server by authorizing the electronic payment transaction based on the payment card number.

8. (Cancelled).

9. (Previously Presented) The system as claimed in claim 6, wherein the trusted intermediary server is further configured extract, from the identity data record, the payment card holder name prior to comparing the payment card holder name to the name associated with the purchaser received from the merchant server.

10. (Currently Amended) The system as claimed in claim 9, wherein the database is located within either the [[a]] payment network or an issuer network associated with the received payment card number.


Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application.  See also MPEP § 804.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696